 


109 HR 2039 IH: Federal Land Recreational Visitor Protection Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2039 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committees on Agriculture and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of the Interior to undertake a program to reduce the risks from and mitigate the effects of avalanches on recreational users of public land. 
 
 
1.Short titleThis Act may be cited as the Federal Land Recreational Visitor Protection Act of 2005. 
2.DefinitionsIn this Act: 
(1)ProgramThe term program means the avalanche protection program established under section 3(a). 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
3.Avalanche protection program 
(a)EstablishmentThe Secretary shall establish a coordinated avalanche protection program— 
(1)to provide early identification of the potential for avalanches that could endanger the safety of recreational users of public land, including skiers, backpackers, snowboarders, and campers and visitors to units of the National Park System; and 
(2)to reduce the risks and mitigate the effects of avalanches on visitors, recreational users, neighboring communities, and transportation corridors. 
(b)Coordination 
(1)In generalIn developing and implementing the program, the Secretary shall consult with the Secretary of Agriculture, and coordinate the program, to ensure adequate levels of protection for recreational users of public land under the jurisdiction of the Secretary, including units of the National Park System, National Recreation Areas, wilderness and backcountry areas, components of the National Wild and Scenic Rivers System, and other areas that are subject to the potential threat of avalanches. 
(2)ResourcesIn carrying out this section, the Secretary and the Secretary of Agriculture— 
(A)shall, to the maximum extent practicable, use the resources of the National Avalanche Center of the Forest Service; and 
(B)may use such other resources as the Secretary has available in the development and implementation of the program. 
(c)Advisory Committee 
(1)In generalThe Secretary and the Secretary of Agriculture shall jointly establish an advisory committee to assist in the development and implementation of the program. 
(2)Membership 
(A)In generalThe Advisory Committee shall consist of 11 members, appointed by the Secretaries, who represent authorized users of artillery, other military weapons, or weapons alternatives used for avalanche control. 
(B)RepresentativesThe membership of the Advisory Committee shall include representatives of— 
(i)Federal land management agencies and concessionaires or permittees that are exposed to the threat of avalanches; 
(ii)State departments of transportation that have experience in dealing with the effects of avalanches; and 
(iii)Federal- or State-owned railroads that have experience in dealing with the effects of avalanches. 
(d)Central depositoryThe Secretary, the Secretary of Agriculture, and the Secretary of the Army shall establish a central depository for weapons, ammunition, and parts for avalanche control purposes, including an inventory that can be made available to Federal and non-Federal entities for avalanche control purposes under the program. 
(e)Grants 
(1)In generalThe Secretary and the Secretary of Agriculture may make grants to carry out projects and activities under the program— 
(A)to assist in the prevention, forecasting, detection, and mitigation of avalanches for the safety and protection of persons, property, and at-risk communities; 
(B)to maintain essential transportation and communications affected or potentially affected by avalanches; 
(C)to assist avalanche artillery users to ensure the availability of adequate supplies of artillery and other unique explosives required for avalanche control in or affecting— 
(i)units of the National Park System; and 
(ii)other Federal land used for recreation purposes; and 
(iii)adjacent communities, and essential transportation corridors, that are at risk of avalanches; and 
(D)to assist public or private persons and entities in conducting research and development activities for cost-effective and reliable alternatives to minimize reliance on military weapons for avalanche control. 
(2)PriorityFor each fiscal year for which funds are made available under section 4, the Secretary shall give priority to projects and activities carried out in avalanche zones— 
(A)with a high frequency or severity of avalanches; or 
(B)in which deaths or serious injuries to individuals, or loss or damage to public facilities and communities, have occurred or are likely to occur. 
(f)Surplus ordinanceSection 549(c)(3) of title 40, United States Code, is amended— 
(1)in subparagraph (A), by striking or after the semicolon at the end; 
(2)in subparagraph (B), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following: 
 
(C)in the case of surplus artillery ordinance that is suitable for avalanche control purposes, to a user of such ordinance.. 
4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $15,000,000 for each of fiscal years 2006 through 2010. 
 
